The authority of the court to remove a trustee or other village official is entirely a creature of statute. Under the terms of Laws of 1896, chapter 578 (now Public Officers Law, § 36),* the court can remove only for “misconduct, maladministration, malfeasance or malversation in office.” This limits our power to official acts. This power of removal is, therefore, *948different from that exercised by the Governor in removing county officials (Public Officers Law, § 32),* as the Executive is not.under such limitation as to the ground for removal. As the amended petition sets up acts prior to election, and not misconduct in office, no case is made for the action of this court. Demurrer by respondent is, therefore, sustained, and application for his removal dismissed, with costs. Present — Jenks, P. J., Carr, Mills, Rich and Putnam, JJ.

 Public Officers Law (Gen. Laws, chap. 7; Laws of 1892, chap. 681), § 25a, as added by Laws of 1896, chap. 573; now Public Officers Law (Consol. Laws, chap. 47; Laws of 1909, chap. 51), § 36.— [Rep.


 See Public Officers Law of 1909, § 33 et seq.—[Rep.